DETAILED ACTION
Allowable Subject Matter
Claims 1-6 and 8 are allowed.The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the prior art taken alone or in combination fails to disclose or render obvious a film supply unit including: a film roll holding unit that rotatably holds a first film roll; a frame that supports the film roll holding unit; a leading end portion detection sensor configured to detect that a leading end portion of the first film is positioned in a prescribed position; a control unit configured to, after a vicinity of the leading end portion of the first film has been temporarily placed on a film temporary placement member, cause a rotating mechanism to rotate the first film roll to thereby convey the first film along a predetermined conveyance path until the leading end portion detection sensor detects that the leading end portion of the first film is positioned in the prescribed position; a frame shaft that rotatably supports the frame; and a moving mechanism which, after conveyance of the leading end portion of the first film to the prescribed position, rotates the frame to thereby rotate the film roll holding unit around the frame shaft and move the leading end portion of the first film to a splicing position where the leading end portion of the first film is spliced to a trailing end portion of a second film by a splicing mechanism.
The combination of these limitations makes independent claim 1 allowable over the prior art and all claims which depend therefrom allowable over the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANZIM IMAM whose telephone number is (571)272-2216.  The examiner can normally be reached on Mon - Fri 8:00AM - 4:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TANZIM IMAM/
Examiner, Art Unit 3731

/HEMANT DESAI/Supervisory Patent Examiner, Art Unit 3731